United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1345
                                   ___________

Khaim Khaimov,                         *
                                       *
                   Appellant,          *
                                       * Appeal from the United States
      v.                               * District Court for the District
                                       * of Minnesota.
Karolina Zeretsky; Marvin Silver;      *
Joy Bartscher; Pedro Bahamone;         *      [UNPUBLISHED]
Dan Larson; Janet Zander,              *
                                       *
                   Appellees.          *
                                  ___________

                             Submitted: July 5, 2001

                                  Filed: July 10, 2001
                                   ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

       Khaim Khaimov appeals the district court's preservice dismissal without
prejudice of Khaimov's 42 U.S.C. § 1983 action. Khaimov alleged that various persons
cheated him of his wages, conspired to have him committed to a mental institution and
falsely prosecuted for theft, and committed other wrongs against him. After de novo
review of the record, we conclude dismissal was proper because no federal statutory
right was at issue, see 28 U.S.C. § 1331; none of the named defendants was a state
actor within the meaning of § 1983, see Gentry v. City of Lee's Summit, 10 F.3d 1340,
1342 (8th Cir. 1993); and the court lacked subject matter jurisdiction over any arguably
perceivable state law claims, see 28 U.S.C. § 1332.

      Accordingly, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-